                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  SCENTSY, INC., an Idaho
  Corporation,                                 Case No. 1:19-CV-00059-BLW

                                               MEMORANDUM DECISION
        Plaintiff,                             AND ORDER (DKT 12)

         v.

  KELLYTOY WORLDWIDE, INC., a
  California corporation, and
  KELLYTOY (USA), INC., a
  California corporation,

        Defendants.



                                 INTRODUCTION

      Before the Court is Defendants’ Motion to Aside Default and Default

Judgment. (Dkt. 12.) Default was entered against Defendants by the Clerk of the

Court on April 2, 2019. (Dkt. 8.) A default judgment against Defendants was

entered on May 16, 2019. (Dkt. 10.) Defendants argue that the default and default

judgment should be set aside pursuant to Federal Rule of Civil Procedure 60(b)(4)

for lack of service of process and lack of personal jurisdiction. In the alternative,




MEMORANDUM DECISION AND ORDER - 1
Defendants argue that good cause exists to set aside the default and default

judgment pursuant to Rule 55(c) and 60(b)(1). The Court will GRANT

Defendants’ motion based on their alternative argument.

                                        LEGAL STANDARD

      “The court may set aside an entry of default for good cause....” Fed. R. Civ.

P. 55(c). The “good cause” standard that governs vacating an entry of default under

Rule 55(c) is the same standard that governs vacating a default judgment under

Rule 60(b). See TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 696 (9th Cir.

2001). To determine whether good cause exists, the Court must analyze three

factors:

      (1) whether Kellytoy1 engaged in culpable conduct that led to the default;

      (2) whether Kellytoy has a meritorious defense; and

      (3) whether Scentsy would be prejudiced if default is set aside.

United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085,

1091 (9th Cir. 2010) (citing Franchise Holding II, LLC v. Huntington Rests.

Group, Inc., 375 F.3d 922, 925-26 (9th Cir. 2004)). The factors are disjunctive, so

the Court may deny relief if any of the three factors are met. Am. Ass’n of




      1
           For purposes of this decision, the Court will refer to the Defendants collectively as “Kellytoy.”




MEMORANDUM DECISION AND ORDER - 2
Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1108 (9th Cir. 2000). But the

Court is not required to grant relief when one of the three factors is met. Brandt v.

Am. Bankers Ins. Co. of Florida, 653 F.3d 1108, 1112 (9th Cir. 2011). The party

seeking to set aside the entry of default carries the burden of demonstrating that

relief is warranted. See Franchise, 375 F.3d at 926. “Crucially, ... ‘judgment by

default is a drastic step appropriate only in extreme circumstances; a case should,

whenever possible, be decided on the merits.’” Mesle, 615 F.3d at 1091 (citing

Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)).

                                    ANALYSIS

      Before turning to Kellytoy’s Rule 55(c) argument, the Court will briefly

address Kellytoy’s arguments that default and default judgment are void because

(1) Kellytoy did not receive service of process and (2) this Court lacks personal

jurisdiction over Kellytoy. With respect to the service of process argument, the

Court is confronted by diametrically opposed stories: Scentsy’s process server,

Cruz Gonzalez, swears that he personally served Kellytoy’s registered agent, Rami

Hajeb, with a copy of the complaint and summons (Dkt. 16-2); Mr. Hajeb denies

being served. (Dkt. 13-1.) Additionally, Mr. Hajeb in his Declaration and Kellytoy

in its motion argue that this Court lacks personal jurisdiction over Kellytoy




MEMORANDUM DECISION AND ORDER - 3
because Kellytoy did not sell the allegedly infringing goods into Idaho. (Dkt. 13 at

6-11.)

         Given the situation before the Court, the Court will order Scentsy to re-serve

Mr. Hajeb with a copy of the complaint and summons. With respect to Kellytoy’s

argument that this Court lacks personal jurisdiction, the Court will allow Scentsy

limited jurisdictional discovery of one (1) deposition and ten (10) interrogatories

(five of which may be directed at Kellytoy Worldwide, with the other five directed

to Kellytoy USA) for the purpose of gathering sufficient information so that the

Court can, in the context of a Rule 12(b)(1) motion, make a determination

regarding personal jurisdiction over Kellytoy.

         Turning to the “good cause” analysis required by Rule 55(c) and Rule 60(b),

the Court finds that good cause exists to vacate the default and default judgment.

First, it appears that Kellytoy may have a meritorious defense based on lack of

personal jurisdiction. If the infringing goods in this case were not sold into Idaho,

then it is potentially inappropriate for the Court to assert specific personal

jurisdiction over Kellytoy for the sale of those goods. See J. McIntyre Mach., Ltd.

v. Nicastro, 564 U.S. 873, 882 (2011) (“The defendant’s transmission of goods

permits the exercise of jurisdiction only where the defendant can be said to have

targeted the forum; as a general rule, it is not enough that the defendant might have




MEMORANDUM DECISION AND ORDER - 4
predicted that its goods will reach the forum State.”). This is just one of what the

Court suspects will be many defenses that Kellytoy will assert. Accordingly, this

factor weighs in favor of vacating default and the default judgment.

      Turning to the prejudice prong, Scentsy vaguely argues that it needs the

default judgment previously granted by this Court in order to prevent dilution of its

brand and infringement of its intellectual property. (Dkt. 16 at 18-19.) Scentsy’s

argument is a red herring; although it is true that Scentsy may need a judgment to

prevent Kellytoy from infringing its intellectual property, it does not necessarily

need, nor is it automatically entitled to, the default judgment entered by the Court.

If, after a full trial on the merits, Scentsy proves that it is entitled to a judgment

enjoining Kellytoy’s activities, then the Court will issue one. To the extent Scentsy

proves that it suffered monetary harm from Kellytoy’s activities, a damages award

would be sufficient to make Scentsy whole. In short, the Court remains mindful of

the Ninth Circuit command that “a case should, whenever possible, be decided on

the merits.’” Mesle, 615 F.3d at 1091 (citing Falk v. Allen, 739 F.2d 461, 463 (9th

Cir. 1984)).

      Because two of the three prongs favor setting aside the default and default

judgment, the Court will do so. Hartley v. Longshot Enterprises, Inc., No. 4:18-

CV-00157-BLW, 2018 WL 4702154, at *3 (D. Idaho Oct. 1, 2018) (Winmill, J.)




MEMORANDUM DECISION AND ORDER - 5
(vacating default and default judgment where two of the three factors supported the

defendant’s motion to vacate).

                                     ORDER

      IT IS HEREBY ORDERED:

            1. Kellytoy’s Motion to Aside Default and Default Judgment (Dkt.
               12) is GRANTED pursuant to Rule 55(c) and Rule 60(b).

            2. Scentsy may pursue limited discovery in the manner directed by
               the Court’s opinion to determine whether this Court has personal
               jurisdiction over Kellytoy.

            3. Scentsy must re-serve a copy of the complaint and summons in this
               case to Kellytoy’s registered agent, Mr. Hajeb.




                                            DATED: August 16, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
